Citation Nr: 0619642	
Decision Date: 07/06/06    Archive Date: 07/13/06

DOCKET NO.  04-33 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for a bilateral eye disorder, claimed variously as 
keratoconus, exophoria-tropia, myopic astigmatism with 
diminished visual acuity and cornea scarring, and, if so, 
whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served in the New Mexico Air National Guard from 
November 1963 to January 1968 and on active duty in the Air 
Force from January 1968 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which reopened and subsequently 
denied a claim for service connection for a bilateral eye 
disorder, claimed variously as keratoconus, exophoria-tropia, 
myopic astigmatism with diminished visual acuity and cornea 
damage.  The Board notes that despite the veteran's 
description of his disability as keratoconus exophoria, the 
two are distinct disorders and the issue has been 
recharacterized to reflect this.

Regardless of the RO's decision to reopen the keratoconus and 
exophoria claim, the Board is nevertheless required to 
address the issue of reopening to determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The veteran requested a Decision Review Officer hearing in 
March 2004, which he then cancelled.  The veteran then 
requested a hearing before the Travel section of the Board in 
August 2004.  The veteran failed to appear before the Travel 
Board in October 2005.  The request for a hearing before the 
Board is deemed withdrawn.  38 C.F.R. § 20.702.  The Board 
may proceed to consider the case.  Id. 




FINDINGS OF FACT

1.  An August 1970 rating decision denied service connection 
for a bilateral eye disorder, claimed variously at that time 
as keratoconus, exophoria-tropia, and myopic astigmatism with 
diminished visual acuity, finding that the condition was 
congenital or developmental and aggravation was not 
established.

2.  Evidence received since the August 1970 rating decision 
contains evidence related to an unestablished fact (in-
service incurrence or aggravation) necessary to substantiate 
the claim of a bilateral eye disorder, and when considered by 
itself or together with previous evidence of record, the new 
evidence raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's bilateral eye disorder, claimed variously 
as keratoconus, exophoria-tropia, and myopic astigmatism with 
diminished visual acuity, existed prior to his active service 
and was not aggravated during that service.

4.  There is no persuasive evidence of injury to the eye 
during service.

5.  There is no competent evidence showing the veteran 
currently has corneal scarring related to disease or injury 
incurred or aggravated during service.


CONCLUSIONS OF LAW

1.  The August 1970 rating decision, denying the claim of 
service connection for a bilateral eye disorder, claimed 
variously as keratoconus, exophoria-tropia, and myopic 
astigmatism with diminished visual acuity, is final.  38 
U.S.C. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2005).

2.  New and material evidence has been received, and the 
claim of service connection for a bilateral eye disorder may 
be reopened.  38 U.S.C. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  A bilateral eye disorder, claimed variously as 
keratoconus, exophoria-tropia, myopic astigmatism with 
diminished visual acuity and cornea scarring, was not 
incurred in or aggravated by active service.  38 U.S.C. §§ 
1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

The veteran brought his initial claim for service connection 
for "impaired visual acuity" in January 1969.  At his April 
1969 VA examination, the doctor identified the source of the 
veteran's impaired vision as keratoconus with exophoria.  The 
doctor indicated that both conditions are congenital.  These 
were the same conditions for which the veteran was separated 
from service.  In April 1969, the RO denied service 
connection on the grounds that the veteran's conditions were 
congenital or developmental, and therefore pre-existed 
service, and were not aggravated by service.  The veteran 
appealed to the Board.  The Board denied on the same grounds 
as the RO in May 1970.  The veteran then submitted a buddy 
statement in support of his claim.  The RO denied the claim 
again in August 1970.  That decision is final.  38 U.S.C.A. 
§ 7105.

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  

38 C.F.R. § 3.156(a) defines "new evidence" as evidence not 
previously submitted to agency decision makers, and 
"material evidence" as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran submitted a petition to reopen his claim in 
October 2003.  In June 2004, the RO received a printout from 
the webpage of the Center for Keratoconus from the veteran 
tending to show that keratoconus, which has symptoms of 
myopic astigmatism with diminished visual acuity, is not 
necessarily congenital or developmental, but instead may be 
acquired.  The RO reopened the claim for a bilateral eye 
disorder.

For evidence to be new and material, such evidence must 
relate to an unestablished fact (in-service incurrence or 
aggravation) necessary to substantiate the claim, and when 
considered by itself or together with previous evidence of 
record, the new evidence must raise a reasonable possibility 
of substantiating the claim.  The evidence received is new as 
it does not replicate any evidence already in the veteran's 
file.  As for the material requirement, the information 
indicating that keratoconus may be acquired bears directly on 
the grounds the RO and the Board cited for denying the claim 
in 1970.  While there is nothing in the new evidence which 
pertains directly to the facts particular to the veteran, the 
Board finds that the evidence does raise a reasonable 
possibility of substantiating the claim.  New and material 
evidence has been received, and the claim for service 
connection for a bilateral eye disorder, claimed variously as 
keratoconus, exophoria-tropia, and myopic astigmatism with 
diminished visual acuity, may be reopened.

II. Service Connection

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss an in-service injury.  See, e.g., Layno 
v. Brown, 6 Vet. App. 465 (1994).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).  Here, the veteran 
essentially contends his vision worsened as a result of 
service.  The veteran argues that his keratoconus was 
triggered by four specific events; one occasion in which the 
veteran got wax remover in his eyes, two occasions during 
training where he fell and hit his head, and scarring that 
occurred as a result of wearing contact lenses.  The veteran 
is not competent to offer any such opinions as to the cause 
of his impaired vision.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2005).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  38 U.S.C. 
§ 1111 (West 2002).  Where there is "clear and 
unmistakable" evidence that the injury or disease claimed 
pre-existed service, the presumption does not attach, and the 
issue becomes whether the disease or injury was aggravated 
during service.  Id.  

The law further provides that the burden to rebut the 
presumption and show no aggravation of a pre-existing disease 
or disorder during service is an onerous one that lies with 
the government.  See, e.g., Cotant v. Principi, 17 Vet. App. 
117, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  Importantly, VA Office of the General Counsel 
determined that VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder and 
that it was not aggravated during service.  See VAOPGCPREC 3-
03 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  Id.  The Board must follow the 
precedent opinions of the General Counsel.  38 U.S.C.A. § 
7104(c) (West 2002).

As noted in a recent decision of the U.S. Court of Appeals 
for the Federal Circuit, Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004):

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition.  
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under § 1111, 
the veteran's claim is one for service connection.  
This means that no deduction for the degree of 
disability existing at the time of entrance will 
be made if a rating is awarded.  See 38 C.F.R. § 
3.322.

Under Wagner and VAOPGCPREC 3-03, VA has the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.

Under 38 C.F.R. § 3.304, the standard for clear and 
unmistakable evidence is that the determination of inception 
"should be based on thorough analysis of the evidentiary 
showing and careful correlation of all material facts, with 
due regard to accepted medical principles pertaining to the 
history, manifestations, clinical course, and character of 
the particular...disease...."  

At entry to active duty January 1968, the veteran had a 
physical examination including a vision test.  The vision 
exam records themselves do not appear in the veteran's 
service medical records.  There is no notation on the 
existing portion of his induction examination report that 
notes a bilateral eye disorder.  As such, the presumption of 
soundness attaches and the Board will inquire whether clear 
and unmistakable evidence exists to rebut it.  

The veteran clearly had defective vision prior to his entry 
onto active duty. In fact, upon enlistment with the National 
Guard in 1963, the examination report notes that he had 
defective vision.  This was further shown on a National Guard 
examination in 1966.  The record indicates that the veteran, 
shortly after entry to active duty, began experiencing visual 
problems.  After numerous consultations with military 
doctors, the veteran was eventually given two diagnoses, 
keratoconus and small angle exophoria or exotropia.  
Keratoconus is a progressive disorder which causes a 
protrusion of the cornea.  Dorland's Illustrated Medical 
Encyclopedia, 973 (30th ed. 2003).  Exophoria is the drifting 
of an eye away from the visual axis in the absence of visual 
stimuli.  Id. at 655.  Exotropia is the permanent deviation 
of an eye from the visual axis.  Id. at 656.  The veteran was 
eventually recommended for discharge on the basis of these 
diagnoses.  

The veteran appeared before a physical evaluation board (PEB) 
in December 1968.  At this hearing, the veteran testified as 
to the nature of his work and when he began noticing his 
symptoms.  After considering the veteran's service medical 
records, the PEB made a specific finding that the veteran had 
"[i]mpaired visual acuity, secondary to myopic astigmatism 
and exotropia, symptomatic, keratoconus and anisokonia 
suspected," and that these defects pre-existed service.  The 
veteran was discharged from active duty due to possible 
keratoconus and exophoria, to which his other symptoms, 
including diminished visual acuity, were secondary.  The 
diagnosis of bilateral keratoconus was confirmed at the 
veteran's VA examination following his initial claim for 
service connection in April 1969.  The examiner also 
indicated that the veteran had alternating exotropia.  During 
the present claim for service connection, the veteran was 
sent for a June 2004 VA examination.  The examiner diagnosed 
bilateral keratoconus with secondary loss of visual acuity.  
Both VA examiners concurred in the result reached by the PEB 
and indicated that the veteran's bilateral eye disorder pre-
existed service.  In particular, in June 2004, the VA 
examiner agreed with the original PEB decision that the 
veteran's eye disorder was not incurred in service, even with 
the improved state of medical knowledge and the veteran's 
evidence in the file.  There is no medical evidence contrary 
to the opinions of the PEB and the VA examiners.  The Board 
finds that the presumption of soundness is rebutted by reason 
of the clear and unmistakable evidence of record that the 
veteran had a bilateral eye disorder at entry to service.  38 
C.F.R. § 3.306 (2005).  

The 1969 VA examiner noted that these conditions are 
congenital in origin, also supporting the conclusion that 
they pre-existed service. Congenital or developmental defects 
are not diseases or injuries within the meaning of the 
applicable legislation. See 38 C.F.R. § 3.303(c), 4.9; see 
also Winn v. Brown, 8 Vet. App. 510, 516 (1996). In VA's 
Adjudication Procedure Manual M21-1, Part VI, 11.07(b), it is 
noted that defects of form or structure of the eye of 
congenital or developmental origin will not, in themselves, 
be regarded as disabilities and may not be service connected 
on the basis of incurrence or natural progress during 
service. They cannot be service connected as a matter of law, 
absent evidence of aggravation by superimposed disease or 
injury. See Sabonis v. Brown, 6 Vet. App. 426 (1994); see 
also, Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 
67-90 (July 18, 1990).  In VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)), 
it was held that a disease considered by medical authorities 
to be of familial (or hereditary) origin by its very nature 
preexists a claimant's military service, but could be granted 
service connection if manifestations of the disease in 
service constituted aggravation of the condition. 

It is not entirely clear from the state of the medical 
evidence whether the veteran's congenital eye conditions meet 
the definition of a defect or a disease.  Therefore, the 
Board will analyze the claim under both theories of 
entitlement.

Again, if the claimed conditions are defects, they cannot be 
service connected as a matter of law, absent evidence of 
aggravation by superimposed disease or injury.  The veteran 
states now that he incurred eye injuries during service and 
denies having any visual acuity problems before the alleged 
injuries.  The 1963 and 1966 eye examinations, conducted 
while he was a member of the National Guard, clearly 
demonstrated decreased visual acuity.  The Board does not 
find persuasive his allegations of in-service eye injury.  
Such allegations were not made until he filed his substantive 
appeal in 1969.  When he testified before the PEB during 
service, he was expressly asked if he had incurred any trauma 
to the eye, and he testified that he recalled no such trauma.  
He also denied any eye trauma earlier in 1968 when he first 
sought treatment for his complaints of blurred vision.  In 
light of the more contemporaneous denials of eye trauma, his 
current allegations are not very persuasive.  Moreover, no 
medical professional has stated that the type of eye trauma 
he alleges occurred during service resulted in any of the 
conditions with which he has been diagnosed, and, in fact, 
the medical opinions consistently conclude the eye disorders 
pre-existed service.  No medical professional has stated any 
diagnosed eye disorder was, in the veteran's situation, 
acquired due to trauma.  Therefore, if the claimed conditions 
are defects, there is no persuasive evidence of in-service 
superimposed injury or disease, and service connection is 
denied. 

If the claimed eye conditions are considered diseases, 
service connection could be granted if manifestations of the 
disease in service constituted aggravation of the condition.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  

Due to the lack of induction examination results for the 
veteran's January 1968 entry to service, the Board must rely 
on pre- and post-service records to determine if an increase 
in the veteran's condition occurred while he was on active 
duty.  The closest pre-service report of visual acuity is in 
the veteran's physical examinations associated with his Air 
National Guard duty.  In April 1966, the veteran's vision was 
20/40 right and 20/50 distant vision and 20/20 right and 
20/40 left near vision.  The April 1969 VA examination 
contains the final description of the veteran's vision as 
20/40 right and 20/50 left.  Thus, it appears that the 
refractive scores show prior to and following service was the 
veteran had the same visual acuity.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  In this case, the veteran's visual acuity 
before his one-year period of active duty and after was the 
same.  Although it may have been worse at times during the 
in-service treatment, temporary or intermittent flare-ups of 
a preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

The Board has also considered the veteran's claim for corneal 
scarring as a result of wearing contact lenses in service.  
On review of the record, the Board can find no indication 
that the veteran had corneal scarring during service.  There 
is no mention in his service medical records, including the 
PEB, or in his 1969 VA examination of any scarring present at 
that time.  The recent VA examination noted no evidence of 
scarring.  Without evidence of incurrence during service and 
current disability, the claim must fail.

The Board can find no evidence of record that the veteran's 
bilateral eye disorder was either incurred in or aggravated 
by service.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for a bilateral eye disorder, claimed 
variously as keratoconus, exophoria-tropia, myopic 
astigmatism with diminished visual acuity, and corneal 
scarring, and the benefit of the doubt doctrine is not for 
application.  Gilbert, 1 Vet. App. 49.  The claim is 
therefore denied.

III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

As to the petition to reopen the claim of service connection, 
reopening has been granted, as discussed above.  As such, the 
Board finds that any error related to the VCAA on that claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005); Mayfield v. Nicholson, 19 
Veteran. App. 103, (2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. 
Nicholson, No. 04-181 (U.S. Vet. App. March 31, 2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to the initial adjudication of the claim, a letter 
dated in November 2003 was sent to satisfy the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The veteran was afforded medical examination in June 2004 to 
obtain an opinion as to whether his bilateral eye condition 
can be directly attributed to service.  Further examination 
or opinion is not needed on the bilateral eye claim because, 
at a minimum, there is no persuasive and competent evidence 
that the claimed condition may be associated with the 
veteran's military service or was aggravated therein.  This 
is discussed in more detail above. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

The appeal to reopen a claim of service connection for a 
bilateral eye disorder is granted.  

Entitlement to service connection for a bilateral eye 
disorder, claimed variously as keratoconus, exophoria-tropia, 
myopic astigmatism with diminished visual acuity and cornea 
damage, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


